EXHIBIT 10.2 - LOGISTIC AIR ENGINE LEASE AGREEMENT AMENDMENT


AMENDMENT II
AIRCRAFT ENGINE LEASE AGREEMENT

--------------------------------------------------------------------------------

THIS SECOND AMENDMENT TO AIRCRAFT ENGINE LEASE AGREEMENT is made as of November
10th , 2013, between LOGISTIC AIR, INC. ("Lessor") and BALTIA AIRLINES, INC.
("Lessee").

WHEREAS, Lessor and Lessee are parties to an Aircraft Engine Lease Agreement
dated as of January 15, 2010 ("Agreement") for the Lease of four Pratt & Whitney
JT9D-7A Series Engines Bearing Engine Serial Numbers; 662288, 663073, 685609,
686089:

and

WHEREAS, Lessor and Lessee desire to amend the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, Lessor
and Lessee agree that, effective as of the date hereof, the Agreement is amended
as follows:

Capitalized terms used herein and not defined shall have the same meaning as in
the Original Agreement. ALL TERMS AND CONDITIONS, OBLIGATIONS AND REMEDIES of
the January 2010 Lease Agreement & August 2010 Amendment I shall remain in full
force and unchanged except for the items listed below:

1. An additional 2 years shall be added to the Lease term. The Lease Term shall
be extended through February 1st, 2015.

2. Above referenced Engines shall be installed on Batlia Aircraft N706BL rather
than N705BL.

3. As Lessee has been unable to meet its agreed upon payment obligations per the
terms of the Agreement between the Parties. Lessor at its discretion has
extended payment terms in order to assist Lessee by allowing Lessee to pay
outstanding balances at a later date, such date shall be at sole discretion of
Lessor. This action by Lessor allowing Lessee to delay its payments obligations,
does not in any way change, release or relieve Lessee of its payment obligations
or responsibilities per the terms of the Lease Agreement and First Amendment.
For any delayed payment obligations which Lessor grants or has granted Lessee,
Lessor may request such payments to be made at any time within 72 hours of
demand being made by Lessor towards Lessee.
It is further understood and acknowledged by Lessee that Lessor allowing above
payment terms and not enforcing the contractual performances required of Lessee
per the terms or provisions of the Agreement shall in no way affect the right of
Lessor to enforce same nor shall any non-enforcement of any breach of any of the
terms or conditions of the Agreement be taken to be a waiver or release of any
past, present or future breaches by Lessee.

4. Lessee's security deposit has been credited as partial payment towards
outstanding balances owed by Lessee. Lessee acknowledges that prior to
commencement of Lessee's utilization of the engines it shall replenish the
Security deposit to its full balance in order to be in compliance with Lease
Agreements required Security Deposit. Lessor may request such payments to be
made at any time within 72 hours of demand being made by Lessor towards Lessee.

5. At any point in time Lessor may at its Sole discretion offer Lessee discounts
for past due amounts, or accept a combination of Stock and cash payments in
exchange for Lessee settling its past due balances in an expeditious manner.
Nothing herein obligates Lessor to provide any such discounts or accept Lessee
stock as a form of partial payment for outstanding balances of Lessee. Such an
action is at the sole discretion of Lessor, with no obligation on the part of
Lessor to make such offers.

6. Lessee Address shall be changed to address below:

Baltia Airlines, Inc.
JFK International Airport,
Building 151
Jamaica, NY 11430
Attn: Igor Dmitrowsky
Fax: 718-244-8882
Email: lgor.Dmitrowsky@baltia.com


7. Except as specifically amended hereby, the Original Lease Agreement and First
Amendment are and shall remain in full force and effect.

8. This Amendment may be executed by Lessor and Lessee in separate counterparts,
each of which when so executed and delivered shall be an original, but all
counterparts shall together constitute but one and the same Amendment.

IN WITNESS WHEREOF, each of the parties have executed and delivered this First
Amendment to the Aircraft Purchase Agreement as of the date first written above.



LESSOR
LESSEE
LOGISTIC AIR, INC.

BALTIA AIRLINES, INC.
Signature: ____(signed)____ Signature: ____(signed)____ Name: Vandi Cooyar Name:
Igor Dmitrwosky Title: President Title: President Date: 5/15/14 Date: 5/15/14